Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 6-11, 15-17 allowed.
Umezaki (US 9362412), figs. 18, 21, discloses a display device system circuit, comprising a power supply, a plurality of functional circuit modules and a plurality of ground wires corresponding to the plurality of functional circuit modules, respectively (a liquid crystal display device is described with reference to FIG. 18A. The liquid crystal display device includes a circuit 5361, a circuit 5362, a circuit 5363_1, a circuit 5363_2, a pixel portion 5364, a circuit 5365, and a lighting device 5366. A plurality of wirings 5371 which are extended from the circuit 5362 and a plurality of wirings 5372 which are extended from the circuit 5363_1 and the circuit 5363_2 are provided in the pixel portion 5364. In addition, pixels 5367 which include display elements such as liquid crystal elements are provided in matrix in respective regions where the plurality of wirings 5371 and the plurality of wirings 5372 intersect with each other), wherein operating current input ends of the plurality of functional circuit modules are electrically connected to a positive electrode of the power supply (VDD), respectively, and an operating current output end of each of the functional circuit modules is electrically connected to a negative electrode (VSS) of the power supply via a corresponding ground wire (see figs. 15, 21, wherein positive power supply voltage (VDD) is supplied to the wiring 3012. For example, negative power supply voltage (VSS), ground voltage, or the like is supplied to the wiring 3013). 
Miyake US 20080258998 discloses First, a display panel applicable to the display device is described with reference to FIGS. 10A and 10B. Note that FIG. 10A is a top view showing a display panel, and FIG. 10B is a cross-sectional view of FIG. 10A taken along line A-A'. The display panel includes a signal line driver circuit 3601, a pixel portion 3602, a second scan line driver circuit 3603, and a first scan 
None of the references record disclose or suggest display device system circuit, comprising a power supply, a plurality of functional circuit modules and a plurality of ground wires corresponding to the plurality of functional circuit modules, respectively, wherein operating current input ends of the plurality of functional circuit modules are electrically connected to a positive electrode of the power supply, respectively, and an operating current output end of each of the functional circuit modules is electrically connected to a negative electrode of the power supply via a corresponding ground wire, wherein the plurality of functional circuit modules comprises a primary control circuit module, a backlight control circuit module electrically connected to the primary control circuit module and a power amplifier circuit module electrically connected to the primary control circuit module, wherein the primary control circuit module has a first control signal output end electrically connected to a control end of the power amplifier circuit module and is configured to transmit a power amplifier control signal to the control end of the power amplifier circuit module via the first control signal output end, wherein the primary control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VAN N CHOW/Primary Examiner, Art Unit 2623